internal_revenue_service number release date index numbers ---------------- --------------------------------------------------- ------------------------ -------------- ---------------------------------- legend department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-125685-08 date date distributing ------------------------------------------------------------------- ------------------------------------------------------------ ---------------------------- sub ------------------------------------------------------------------- ---------------------------------------- controlled ------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------------- controlled --------------------------------------------------------------------------------------------- ---------------------------------------- business a business b business c business d business e business f debentures -------------------------- -------------------------------- --------------------------------------------- ------------------------------------- --------------------------------------------- ------------------------------------------- ------------------------------------ plr-125685-08 ----------------- ------------------- -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------- -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------ --------------------- ---------------------- ------------------------- -------------------------- a b c structure facility date date date dear ----------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a partially completed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the internal spin-off and the public spin-off both defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of the earnings_and_profits of any of the distributing corporations or the controlled corporations see sec_355 of the plr-125685-08 internal_revenue_code the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in any of the distributing corporations or the controlled corporations see sec_355 and sec_1_355-7 summary of facts distributing is a publicly-held domestic_corporation that has been a real_estate_investment_trust as defined in sec_856 since date distributing wholly owns sub a domestic_corporation that is a qualified_real_estate_investment_trust_subsidiary within the meaning of sec_856 and is therefore disregarded as separate from distributing for federal_income_tax purposes sub wholly owns controlled a domestic_corporation that is a taxable real_estate_investment_trust subsidiary within the meaning of sec_856 and is taxed as a subchapter_c_corporation for federal_income_tax purposes distributing conducts business a and business b and controlled conducts business b business c business d business e and business f financial information has been submitted indicating that business a business b business c business d business e and business f have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the proposed transactions in order to obtain certain goals and objectives management of distributing wishes to separate business a business b business c and business d collectively the retained businesses from business e business f and certain assets of the distributing group that are geographically related to business e and business f collectively the distributed businesses in order to complete the separation management has proposed and partially completed the following steps collectively the transactions i controlled formed controlled as a domestic limited_liability_company and controlled has elected to be taxed as a corporation pursuant to sec_301_7701-3 ii sub will distribute its controlled stock to distributing iii controlled will contribute the assets associated with the retained businesses the retained business_assets to controlled in exchange for the retained business_assets controlled will assume certain liabilities associated with the retained business_assets controlled will assume certain third party indebtedness associated with the retained businesses the assumed_liabilities that controlled had originally assumed from distributing at the time of controlled 2’s plr-125685-08 formation controlled will draw dollar_figurea under a newly negotiated line of credit and contribute an amount of cash to controlled at the time controlled contributes the retained businesses to controlled the cash transfer the cash transfer together with controlled 1’s assumption of the assumed_liabilities the pre-spin refinancing and the contribution of the retained business_assets together with the cash transfer and the assumed_liabilities the contribution iv controlled which had at the time of its formation assumed from distributing the obligation to pay all amounts due with respect to certain debentures dollar_figureb principal_amount outstanding due_date the debentures and such obligation the retained obligation will retain such retained obligation following the spin-offs as defined below sub was the original issuer of the debentures and the third party lenders under the debentures did not release sub at the time controlled assumed the obligation to pay the debentures accordingly sub would remain liable to the holders of the debentures in the event that controlled were unable to make interest payments as due on the debentures or to repay the principal_amount due when the debentures mature on date distributing and controlled intend to memorialize certain terms of controlled 2’s retention of the retained obligation in an agreement the retained obligation agreement neither distributing nor controlled nor any entity which they own or may own will receive any additional consideration for controlled 2’s continuing retained obligation under the retained obligation agreement the retained obligation will remain unsecured but in the unexpected event that distributing is required to satisfy the retained obligation on behalf of sub because controlled is unable to pay interest or principal on the debentures when due c will occur v distributing will cause sub to transfer the structure to controlled contribution vi controlled will increase the number of shares that it is authorized to issue and will issue such additional shares to distributing the issuance the number of such additional shares will equal the total number of controlled shares to be distributed by distributing in the public spin-off minus the number of controlled shares held by distributing immediately prior to the issuance vii controlled will distribute the stock of controlled to distributing the internal spin-off viii distributing will distribute its controlled stock to its shareholders on a pro_rata basis the public spin-off and together with the internal spin-off the spin- offs in the event that distributing’s board_of directors determines not to distribute a whole number of controlled shares with respect to each distributing share shareholders of distributing will receive cash in lieu of fractional shares ix distributing sub controlled and controlled expect to enter into certain agreements that will take effect immediately after the public spin-off including plr-125685-08 agreements related to i transition services such as information_technology and payroll the transition services agreements ii supply requirements the supply agreements iii tax allocations the tax_sharing_agreement and iv certain employee matters the employee matters agreement collectively the agreements immediately after the spin-offs distributing will actively conduct both directly and indirectly through sub and controlled the retained businesses and controlled will actively conduct the distributed businesses representations the contribution and the internal spin-off the following representations have been made regarding the contribution and the internal spin-off a the internal spin-off is being carried out for the corporate business purposes of facilitating the public spin-off and its business purposes as described below and is motivated in whole or substantial part by such corporate business purposes b the internal spin-off is not used principally as a device for the distribution of the earnings_and_profits of controlled controlled or both c the internal spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in controlled or controlled including any predecessor or successor of any such corporation d the indebtedness if any owed by controlled to controlled after the internal spin-off will not constitute stock_or_securities e the five years of financial information submitted on behalf business e and business f as conducted by controlled is representative of controlled 2’s present operations and with regard to controlled other than the closure of the facility there have been no substantial operational changes since the date of the last financial statements submitted f the five years of financial information submitted on behalf of business b business c and business d as presently conducted is representative of controlled 1’s operations and with regard to controlled there have been no substantial operational changes since the date of the last financial statements g following the internal spin-off controlled and controlled will each continue the active_conduct of its business independently and with its separate plr-125685-08 employees except with respect to the services if any provided during the transition_period under the transition services agreements h no intercorporate debt will exist between controlled and controlled at the time of or subsequent to the internal spin-off except for obligations arising under the terms of the transition services agreements the supply agreements the employee matters agreement the retained obligation agreement and certain indemnities in connection with the spin-offs and the tax_sharing_agreement i no property has been or will be transferred by controlled to controlled for which an investment_credit allowed under sec_46 has been or will be claimed j payments made in connection with all continuing transactions between controlled and controlled will be for cost or for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length k no two parties to the internal spin-off are investment companies as defined in sec_368 and iv l no part of the consideration to be distributed by controlled will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of controlled m the total adjusted_basis and the fair_market_value of the assets transferred to controlled by controlled each equals or exceeds the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 if any received by controlled and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization the liabilities assumed as determined under sec_357 in the internal spin-off were incurred in the ordinary course of business and are associated with the assets being transferred n the fair_market_value of the assets transferred by controlled to controlled will equal or exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in the transaction b the amount of any liabilities owed to controlled by controlled if any that are discharged or extinguished in the internal spin-off and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by controlled from controlled in the internal spin-off the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the internal spin-off o immediately before the internal spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable plr-125685-08 intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d furthermore controlled 2’s excess_loss_account if any with respect to the controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the internal spin-off to the extent required by applicable regulations see sec_1_1502-19 p for purposes of sec_355 immediately after the internal spin-off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal spin-off q for purposes of sec_355 immediately after the internal spin-off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal spin- off or ii attributable to distributions on controlled stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal spin-off r none of the active businesses of controlled nor control of an entity conducting these businesses were acquired during the five-year period ending on the date of the internal spin-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with the expansion of an existing five-year trade_or_business s no property has been or will be transferred by controlled to controlled for which an investment_credit allowed under sec_46 has been or will be claimed t immediately after the internal spin-off either i no person will hold a or greater interest within the meaning of sec_355 in controlled or controlled ii if any person holds a or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the internal spin-off or iii neither controlled nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 u at the time of the internal spin-off controlled will not have an excess_loss_account in the stock of controlled plr-125685-08 the following representations have been made regarding contribution and the public spin-off v the public spin-off is being carried out for the following corporate business purposes and is motivated in whole or substantial part by one or more of such corporate business purposes i to allow distributing’s management to focus on the retained businesses while allowing controlled to obtain independent management that can focus on the distributed businesses ii to allow both distributing and controlled to allocate capital more appropriately and to eliminate conflicts over capital decisions iii to allow both distributing and controlled to more effectively attract management and key employees through an improved ability to offer equity- based compensation incentives and iv to increase each company’s ability to raise capital w the public spin-off is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled x the public spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation y the indebtedness if any owed by controlled to distributing after the public spin-off will not constitute stock_or_securities z the five years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted aa the five years of financial information submitted on behalf of business e and business f as conducted by controlled is representative of controlled 2’s present operations and with regard to controlled other than the closure of the facility there have been no substantial operational changes since the date of the last financial statements submitted bb following the public spin-off distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except with respect to the services provided during the transition_period under the transition services agreements cc no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the public spin-off except for obligations arising under the terms of the transition services agreements the supply agreements the plr-125685-08 employee matters agreement certain indemnities in connection with the separation agreement and the tax_sharing_agreement and the obligations arising upon a repayment event under the retained obligation agreement dd no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 will be claimed ee payments made in connection with all continuing transactions between distributing and controlled will be for cost or for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length ff no two parties to the public spin-off are investment companies as defined in sec_368 and iv gg no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation hh the total adjusted_basis and the fair_market_value of the structure and any other assets transferred to controlled by distributing or sub equals or exceeds the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 if any received by distributing or sub and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization the liabilities assumed as determined under sec_357 in the public spin-off were incurred in the ordinary course of business and are associated with the assets being transferred ii the fair_market_value of the structure and any other assets transferred by distributing or sub to controlled will equal or exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in the transaction b the amount of any liabilities owed to controlled by distributing or sub if any that are discharged or extinguished in the public spin-off and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing or sub from controlled in the public spin-off the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the public spin-off jj for purposes of sec_355 immediately after the public spin-off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the public spin-off plr-125685-08 kk for purposes of sec_355 immediately after the public spin-off no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the public spin-off or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the public spin-off ll none of the active businesses of distributing nor control of an entity conducting these businesses were acquired during the five-year period ending on the date of the public spin-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with the expansion of an existing five-year trade_or_business mm no property will be transferred by distributing or sub to controlled for which an investment_credit allowed under sec_47 will be claimed nn immediately after the public spin-off either i no person will hold a or greater interest within the meaning of sec_355 in distributing or controlled ii if any person holds a or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the public spin-off or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 oo the issuance of cash in lieu of fractional shares of controlled stock if any merely represents the mechanical rounding off of such fractional share interests it is undertaken solely for the purpose of avoiding the expense and inconvenience of issuing and maintaining fractional shares and will not represent separately bargained-for consideration the total cash that will be paid in connection with the public spin-off in lieu of fractional shares of controlled stock is not intended to exceed one percent of the total consideration that will be distributed in the public spin-off it is intended that no distributing shareholder will receive cash in lieu of fractional shares in an amount equal to or greater than the value of one full share of controlled stock based solely on the information submitted and the representations set forth above we rule as follows regarding the transactions rulings plr-125685-08 the contribution and the internal spin-off the contribution followed by the internal spin-off will qualify as a reorganization under sec_368 controlled and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by controlled on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled will not recognize any gain_or_loss on the internal spin-off sec_361 distributing will not recognize any gain_or_loss and will not include any amount in income upon receipt of the controlled stock in the internal spin-off sec_355 the aggregate basis in the controlled stock and the controlled stock held by distributing after the internal spin-off will equal the aggregate basis of the controlled stock immediately before the internal spin-off allocated between the controlled and the controlled stock in proportion to the fair_market_value of each in accordance with sec_358 and sec_1_358-2 distributing’s holding_period in each share of controlled stock received in the internal spin-off will include the holding_period of the shares of controlled stock with respect to which the internal spin-off is made provided that the controlled stock is held as a capital_asset on the date of the internal spin-off sec_1223 earnings_and_profits will be allocated between controlled and controlled in accordance with sec_312 and sec_1_312-10 contribution and the public spin-off contribution followed by the public spin-off will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 plr-125685-08 distributing will not recognize any gain_or_loss on the public spin-off sec_361 the shareholders of distributing will not recognize any gain_or_loss and will not include any amount in their incomes upon receipt of the controlled stock in the public spin-off sec_355 the aggregate basis in the distributing and the controlled stock held by each shareholder of distributing after the public spin-off will equal the aggregate basis of the distributing stock held by such shareholder immediately before the public spin- off allocated between the distributing and the controlled stock in proportion to the fair_market_value of each in accordance with sec_358 and sec_1_358-2 the holding_period of the controlled stock received by the shareholders of distributing in the public spin-off will include the holding_period of the distributing stock with respect to which the public spin-off is made provided that the distributing stock is held as a capital_asset by the shareholders of distributing on the date of the public spin-off sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 a distributing shareholder who receives cash in lieu of fractional shares of controlled stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional shares are held as capital assets on the date of the public spin-off sec_1221 and sec_1222 caveats no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the internal spin-off and the public spin-off satisfy the business_purpose requirement of sec_1 b ii whether the internal spin-off and the public spin-off are being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation the controlled_corporation or both see sec_355 and sec_1_355-2 iii whether the internal spin-off and the public spin-off are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 iv the federal_income_tax treatment of the transactions described in steps ii and vi v the potential application plr-125685-08 of sec_482 to payments made in connection with any continuing transactions between controlled and controlled and between distributing and controlled that may be based on cost and vi whether distributing qualifies as a real_estate_investment_trust for federal_income_tax purposes and whether distributing satisfies any of the requirements set forth in subchapter_m part ii of the code procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income return for which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ____________________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
